AFFADAvtr                     OF          ?tto.t'rTFIF V1T:cHA€L fr zrfZssenl

 I    rtzcHA€l- d, NrssEvl                                     <on€s ZN n+zs

AFCTOAVTT: D                                    Sw*<          T7L47 7Pf€ 4€naU]

oF TTIB                     +? L,(,s,L,A                    / 1{=        z8 u, s, e.A,
 /1rS          ,AND                      T-74   cS       CATZFEED             TRUsT-

FttND        COP                          -r7lrq         eZ Bota      Coc.t


CoRRacfT:4>r.15                          adq              T      ffu€          ALLD

CORR€CT                     rc 77ta BeSr or                              /v1 Y


KNowtaDcg uND                                            m€ peWnlrn              ol=

Pry.ra<
                                                              RryHtru(La SuSns-t6
 Dnre6i
                                                               E4'last   "    T, Nrss+l
                                                                   P(Act<fi€F
                    N0TARY PUBLIC-Shte of Nery
                                               lVhxico
        lilyCommission   Expres_Za-.-f   !_- )a   >--L




     19-R-tt
